      Case 2:17-cv-04442-SMM Document 46 Filed 01/24/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Curtis Wayne Pritchett,                             No. CV-17-04442-PHX-SMM
10                  Plaintiff,                           ORDER
11   v.
12   Global Logistics Support SVC,
13                  Defendant.
14
15          Before the Court is Plaintiff Curtis Wayne Pritchett’s Motion for Extension to
16   Respond to Motion for Summary Judgment (Doc. 42). Plaintiff asks for an extension of 60
17   to 90 days to respond to Defendant Global Logistics Support SVC’s motion for summary
18   judgment. Plaintiff does not explain why he needs the extension of time.
19          Plaintiff’s response to the motion for summary was originally due on January 2,
20   2019. Plaintiff neither responded nor filed a motion for extension of time. Because Plaintiff
21   is proceeding pro se, the Court ordered Plaintiff to respond by 5:00 p.m. on January 21,
22   2019. (Doc. 41.) On January 18, Plaintiff filed the instant motion to extend time. (Doc. 42.)
23          This is a consistent pattern with Plaintiff. Defendant filed a partial motion to dismiss
24   on December 8, 2017. (Doc. 9.) Plaintiff did not respond and, on January 3, 2018, the Court
25   ordered Plaintiff to file a response by January 17, 2018. (Doc. 12.) On January 22, 2018,
26   Plaintiff mailed the Court a letter explaining the reason for his failure to respond and filed
27   a motion for extension of time to respond. (Docs. 16, 17.) The Court granted the motion to
28   extend time, giving Plaintiff until February 21, 2018, to respond. (Doc. 19.) Plaintiff once
      Case 2:17-cv-04442-SMM Document 46 Filed 01/24/19 Page 2 of 2



 1   again did not respond, and the Court granted the partial motion to dismiss. (Docs. 21, 22.)
 2   The Court also set a case management conference for March 30, 2018. (Doc. 22.) Plaintiff
 3   did not appear at the conference. (Doc. 29.)
 4          Considering Plaintiff’s consistent failure to meet deadlines and comply with this
 5   Court’s orders, as well as Plaintiff’s failure to show good cause for any extension of the
 6   response deadline, the Court will deny Plaintiff’s motion for an extension in part. Although
 7   Plaintiff is proceeding pro se, the Court has provided him with numerous extensions of
 8   time to respond. The Court will grant Plaintiff a short extension of time, to allow Plaintiff
 9   to file a response, but no further extensions of time will be granted.
10          Accordingly,
11          IT IS HEREBY ORDERED denying in part Plaintiff’s Motion for Extension to
12   Respond to Motion for Summary Judgment (Doc. 42).
13          IT IS FURTHER ORDERED that Plaintiff shall file a response to Defendant’s
14   motion for summary judgment by 5:00 p.m. on February 15, 2019.
15          Dated this 24th day of January, 2019.
16
17
18                                                      Honorable Stephen M. McNamee
19                                                      Senior United States District Judge

20
21
22
23
24
25
26
27
28


                                                 -2-
